      Case 4:16-cv-03693 Document 12 Filed on 07/24/19 in TXSD Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 SHERMAN SICARD on Behalf of Himself              §
 and on Behalf of All Others Similarly            §
 Situated,                                        §
                                                  §
         Plaintiff,                               §
                                                  §       CIVIL ACTION NO. 4:16-cv-03693
 v.                                               §
                                                  §       JURY TRIAL DEMANDED
 NABORS INTERNATIONAL, INC.,                      §
                                                  §
         Defendant.                               §
                                                  §


  JOINT MOTION TO LIFT STAY, APPROVE SETTLEMENT AND ENTER FINAL
          JUDGMENT DISMISSING LAWSUIT WITH PREJUDICE

       Defendant Nabors International, Inc. (“Defendant”) and Plaintiff Sherman Sicard

(“Plaintiff”) jointly move the Court to (1) lift the stay of this case; (2) to approve the written

settlement between them (the “Settlement”); and (3) enter final judgment dismissing this action in

its entirely with prejudice, as follows:

                               Request to Open Case and Lift Stay

       On February 2, 2017, the Court granted Plaintiff’s and Defendant’s Joint Motion to Stay

pending the Supreme Court’s decision in the then-pending Epic Systems Corp. v. Lewis, No. 16-

28 (U.S.), case, in light of the parties’ arbitration agreement (which contains a class/collective

action waiver). Since the Supreme Court’s decision in that matter, the parties have engaged in

negotiations to resolve this matter. The Parties now move the Court to lift the stay for the limited

purposes of approving the Settlement between Plaintiff and Defendant and dismissing this case

with prejudice.




                                                 1
      Case 4:16-cv-03693 Document 12 Filed on 07/24/19 in TXSD Page 2 of 3




         Request for Approval of Settlement and Dismissal of Claims with Prejudice

       Plaintiff alleges that Defendant violated the FLSA by denying him certain overtime pay.

Defendant has denied the claim. To avoid further litigation costs, Plaintiff and Defendant have

agreed to settle the claim in this lawsuit. The Parties have entered into a written settlement

agreement that requires for the Court’s approval to become effective. All parties are represented

by counsel.

       The Fifth Circuit has recognized the res judicata effect of a court-approved settlement of

FLSA claims, where “a bona fide dispute of both law and fact was involved in the litigation, and

[] the proposed settlement agreed upon was fair and equitable to all parties concerned.” Jarrad v.

Southeastern Shipbuilding Corp., 163 F.2d 960, 961 (5th Cir. 1974).

       Here, a bona fide dispute exists between the parties. Specifically, the parties dispute

whether Defendant properly paid Plaintiff; the number of hours Plaintiff worked; whether Plaintiff

is due additional unpaid wages and, if so, the total amount of unpaid wages due; whether Defendant

acted in good faith in connection with the payment of wages to Plaintiff; and whether Defendant

willfully violated the FLSA. The Parties agree that the terms of the Settlement are fair and

equitable. The settlement amount takes into account the number of overtime hours claimed by

Plaintiff and is substantially equivalent to the amount of unpaid overtime to which Plaintiff would

likely be entitled if he prevailed, further considering the Plaintiff’s burden to establish willfulness

to receive any recovery. The Settlement also includes, in part, a reasonable amount for attorneys’

fees and costs, allocated by Plaintiff and his attorneys and which both Plaintiff and his attorneys

agree is also fair and equitable based on the amount of time expended by Plaintiff’s attorneys in

connection with Plaintiff’s claims.

       Because the proposed Settlement agreed to by the Parties is a fair and equitable

compromise of a bona fide dispute, Plaintiff and Defendant request that the Court approve the

                                                  2
     Case 4:16-cv-03693 Document 12 Filed on 07/24/19 in TXSD Page 3 of 3




Settlement and enter a final judgment dismissing Plaintiff’s claims with prejudice. An Agreed

Order and Final Judgment, approved by the Parties, has been submitted with this Motion.

                                           Respectfully submitted,


                                           By:            Samantha J. Rodriguez
                                                   Samantha J. Rodriguez
                                                   State Bar No. 24076189
                                                   Federal Id No. 3018705
                                                   KENNEDY HODGES, L.L.P.
                                                   4409 Montrose Blvd, Suite 200
                                                   Houston, TX 77006
                                                   Telephone: (713) 523-0001
                                                   Facsimile: (713) 523-1116
                                                   Srodriguez@kennedyhodges.com

                                           ATTORNEYS FOR PLAINTIFF




                                           By:            Tara Porterfield
                                                   TARA PORTERFIELD
                                                   State Bar No. 00797257
                                                   Federal Bar No. 21612
                                                   VINSON & ELKINS L.L.P.
                                                   2801 Via Fortuna, Suite 100
                                                   Austin, Texas 78746-7568
                                                   Telephone: 512.542.8879
                                                   Facsimile: 512.236.3267
                                                   Email: tporterfield@velaw.com

                                           ATTORNEYS FOR DEFENDANT




                                              3
